Citation Nr: 1454956	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disability (variously claimed as asthma, COPD, allergic rhinitis, and acute respiratory distress).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

Initially this matter was before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  (Jurisdiction of the matter at the RO level has since been transferred to the RO in San Diego, California).

An April 2009 Board decision denied the claim on appeal.  The Veteran appealed that decision to the Court, resulting in a January 2010 Joint Motion for Remand (Joint Motion) by the parties.  By a January 2010 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  In October 2010, the Board remanded this case for additional development consistent with the directives of the Joint Motion.

Following the April 2009 Board decision and October 2010 Board remand by a different Veterans Law Judge, this case has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written correspondence received by VA in April 2014, the Veteran included the statement: "I've requested an attorney along with a BVA hearing at my local VA office."  In another written correspondence received by VA in June 2014, the Veteran reiterated his desire for a hearing: "Again, please inform me if VA will be 'granting' me a 'attorney' before my BVA hearing."  (In August 2014, the Board sent a letter to the Veteran responding to his inquiry regarding representation.)  The Veteran's request for a Board hearing at his local RO remains to be addressed.  Because the Veteran is entitled to such a hearing upon request, and because Travel Board and videoconference hearings held at the ROs are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should contact the Veteran to determine whether he prefers to be scheduled for a Travel Board hearing or a videoconference hearing before the Board from his local RO.  The AOJ should then arrange for the Veteran to be scheduled for a Travel Board hearing or a videoconference hearing at his local RO in accordance with his preference.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

